BOND, J.
This is an action for conversion begun before a justice of the peace to recover the value of two shotes, one double set of harness, one wagon and 260 bushels of corn. On the trial the court directed a verdict for defendant. Plaintiff appealed.
This suit grows out of the following transaction: The defendant in this case was the plaintiff in the former action of replevin brought before a justice against the present plaintiff. In that case there was a verdict and judgment awarding to the plaintiff therein the possession'of the following property: Fourteen head of fat hogs; one dark brindle cow, four years old; one sorrel horse, five years old, and about eight bushels of corn. On the trial of the present action there was evidence tending to show that some of the personal property sued for was delivered to the defendant by virtue of the process taken out in his former action against the plaintiff. There was also evidence tending to show that at the conclusion of the former trial the present plaintiff demanded of defendant (who was plaintiff herein) the return of that portion of the property which had not been awarded to him by the verdict of the jury, and that this demand was refused. This evidence entitled the plaintiff in this action to go to the jury. The judgment in the former action of replevin doies not conclude him as to any property which the plaintiff in that action did not recover. The measure of the recovery of the plaintiff in that action was the specification contained in the verdict in his favor rendered by the jury, from which no appeal was taken, and which became, therefore, an adjudication binding on the parties to that suit, to the extent — and no further — to which the plaintiff therein recovered.
For the error of the court in directing a verdict in this action in favor of the defendant, its judgment is reversed and the cause remanded.
All concur.